




 




















WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U


Financial Statements and Supplementary Data
for the financial year ended 31 December 2006












Table of Contents




 
Page
 
 
Report of Independent Registered Public Accounting Firm
1
 
 
Balance Sheets as of 31 December 2006 and 2005
2
 
 
Income Statements for the Years Ended 31 December 2006, 2005 and 2004
3
 
 
Statements of Changes in Equity for the Years Ended 31 December 2006, 2005 and
2004
4
 
 
Cash Flows Statements for the Years Ended 31 December 2006, 2005 and 2004
5
 
 
Notes to Financial Statements.
6-15
 
 
 
 





























--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
Report Of Independent Registered Public Accounting Firm
To The Members of
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)




We have audited the accompanying balance sheets of Wells Eastern Asia Displays
(M) Sdn. Bhd. as of December 31, 2006 and 2005 and the related income
statements, statements of changes in equity and cash flows statement for each of
two years ended December 31, 2006. These financial statements are the
responsibility of the Company’s management. Our responsibility is to express an
opinion on these financial statements based on our audits.




We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether the financial
statements are free of material misstatement. An audit includes examining, on a
test basis, evidence supporting the amounts and disclosures in the financial
statements. An audit also includes assessing the accounting principles used and
significant estimates made by management, as well as evaluating the overall
financial statements presentation. We believe that our audit provide a
reasonable basis for our opinion.




In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Wells Eastern Asia Displays (M)
Sdn. Bhd. as of December 31, 2006 and 2005 and the results of its operations and
its cash flows for each of the two years in the period ended December 31, 2006
in conformity with accounting principles generally accepted in the United States
of America.




Without qualifying our opinion, we draw attention to Note 12 to the financial
statements pertaining to the ongoing discussions on the future plan and
direction of the Company.










Horwath
 
Penang, Malaysia
 
 
 



Dated: March 6, 2007





 

1

--------------------------------------------------------------------------------


TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U

 

 BALANCE SHEETS  
 
 
 
 
As of December 31,
 
 
 
 
2006
 
2005
 
 
 
 
USD
 
USD
 
 
 
 
 
 
 
 
ASSETS
 
 
 
 
 
 
 
 
 
 
 
Current Assets
 
 
 
 
 
Cash and cash equivalents
2,115,164
 
285,467
 
 
Trade accounts receivable
0
 
22,801
 
 
Trade accounts receivable, related party
2,258,493
 
4,198,586
 
 
Inventories
727,742
 
1,650,066
 
 
Prepaid and other current assets
18,465
 
43,012
 
 
Income taxes receivable
37,859
 
0
 
 
 
 
 
 
 
 
Total Current Assets
5,157,723
 
6,199,932
 
 
 
 
 
 
 
 
Property and equipment, net
184,920
 
262,423
 
Deferred tax assets
0
 
25,618
 
 
 
 
 
 
 
 
Total Assets
5,342,643
 
6,487,973
 
 
 
 
 
 
 
 
LIABILITIES AND SHAREHOLDERS' EQUITY
 
 
 
 
 
 
 
 
 
 
 
Current Liabilities
 
 
 
 
 
Trade accounts payable
123,095
 
205,491
 
 
Trade accounts payable, related party
314,984
 
990,637
 
 
Other accounts payable, related party
427,316
 
790,837
 
 
Accrued expenses and others
188,704
 
292,615
 
 
Bank borrowings
1,377,602
 
1,361,905
 
 
Income taxes payable
0
 
49,495
 
 
 
 
 
 
 
 
Total Current Liabilities
2,431,701
 
3,690,980
 
 
 
 
 
 
 
 
Stockholders' equity:
 
 
 
 
 
Common stock, RM1.00
 
 
 
 
 
(equivalent to USD 0.2632) par value
1,315,789
 
1,315,789
 
 
(10,000,000 shares authorized,
 
 
 
 
 
5,000,000 shares issued and outstanding
2006 and 2005, respectively)
 
 
 
 
 
 
 
 
 
 
 
 
Exchange translation reserve
185,927
 
0
 
 
Retained earnings
1,409,226
 
1,481,204
 
Total Stockholders' Equity
2,910,942
 
2,796,993
             Total Liabilities and Stockholders'
Equity                                
5,342,643
 
6,487,973 
         

    


 

The annexed notes form an integral part of these financial statements

2

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U

 

 Income Statements        
 
 
 
For the Years Ended December 31,
 
 
 
2006
 
2005
 
2004
 
 
 
USD
 
USD
 
USD
 
 
 
 
 
 
 
 
REVENUE
 
 
 
 
 
 
Net related party revenue
6,278,848
 
16,549,707
 
19,319,539
 
Net third party revenue
4,210
 
38,697
 
503,134
 
 
 
 
 
 
 
 
 
Net revenue
6,283,058
 
16,588,404
 
19,822,673
 
 
 
 
 
 
 
 
COST OF REVENUE
 
 
 
 
 
 
Related party cost of revenue
1,184,812
 
8,523,179
 
9,408,104
 
Third party cost of revenue
4,555,820
 
6,698,545
 
8,939,091
 
 
 
 
 
 
 
 
 
Cost of revenue
5,740,632
 
15,221,724
 
18,347,195
 
 
 
 
 
 
 
 
 
Gross profit
542,426
 
1,366,680
 
1,475,478
 
 
 
 
 
 
 
 
OPERATING EXPENSE
 
 
 
 
 
 
Selling, general and administrative
295,556
 
566,814
 
476,353
 
Research and development
0
 
165,401
 
120,848
 
 
 
 
 
 
 
 
 
Total operating expense
295,556
 
732,215
 
597,201
 
 
 
 
 
 
 
 
 
Profit from operations
246,870
 
634,465
 
878,277
 
 
 
 
 
 
 
 
 
Interest income
7,699
 
6,481
 
3,044
 
Interest expense
(105,338)
 
(183,644)
 
(95,511)
 
Other income
49,427
 
77,774
 
21,348
 
Loss on foreign exchange
(254,755)
 
0
 
0
 
 
 
 
 
 
 
 
 
(Loss)/Profit before income taxes
(56,097)
 
535,076
 
807,158
 
 
 
 
 
 
 
 
 
Tax expense
(15,881)
 
(71,978)
 
(90,837)
 
 
 
 
 
 
 
 
 
Net (loss)/profit
(71,978)
 
463,098
 
716,321





 



















The annexed notes form an integral part of these financial statements

3

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U

 

 Statements Of Changes in Equity                  
 
 
Common Stock
 
Exchange
 
 
 
 
 
 
 
 
 
 
translation
 
Retained
 
 
 
 
Shares
 
Amount
 
reserve
 
earnings
 
Total
 
 
 
 
USD
 
USD
 
USD
 
USD
 
 
 
 
 
 
 
 
 
 
 
Balance at December 31, 2003
2,508,000
 
660,000
 
0
 
957,574
 
1,617,574
 
 
 
 
 
 
 
 
 
 
 
Net profit for the year
0
 
0
 
0
 
716,321
 
716,321
 
 
 
 
 
 
 
 
 
 
 
Issuance of bonus stock
2,492,000
 
655,789
 
0
 
(655,789)
 
0
 
 
 
 
 
 
 
 
 
 
 
Balance at December 31, 2004
5,000,000
 
1,315,789
 
0
 
1,018,106
 
2,333,895
 
 
 
 
 
 
 
 
 
 
 
Net profit for the year
0
 
0
 
0
 
463,098
 
463,098
 
 
 
 
 
 
 
 
 
 
 
Balance at December 31, 2005
5,000,000
 
1,315,789
 
0
 
1,481,204
 
2,796,993
 
 
 
 
 
 
 
 
 
 
 
Exchange translation differences recognised directly in equity
0
 
0
 
185,927
 
0
 
185,927
 
 
 
 
 
 
 
 
 
 
 
Net loss for the year
0
 
0
 
0
 
(71,978)
 
(71,978)
 
 
 
 
 
 
 
 
 
 
 
Total recognised income and expenses
0
 
0
 
185,927
 
(71,978)
 
113,949
 
 
 
 
 
 
 
 
 
 
 
Balance at December 31, 2006
5,000,000
 
1,315,789
 
185,927
 
1,409,226
 
2,910,942





 













The annexed notes form an integral part of these financial statements

4

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U

 

 Cash Flows Statements        
 
 
 
For the Years Ended December 31,
 
 
 
2006
 
2005
 
2004
 
 
 
USD
 
USD
 
USD
CASH FLOWS FROM OPERATING ACTIVITIES
 
 
 
 
 
Net (loss)/profit
(71,978)
 
463,098
 
716,321
 
 
 
 
 
 
 
 
Adjustments for:-
 
 
 
 
 
Depreciation
63,628
 
78,793
 
78,955
Loss on sale of property, plant and equipment
0
 
1,667
 
0
Property, plant and equipment written-off
1,274
 
0
 
0
Changes in net assets and liabilities
 
 
 
 
 
 
Trade accounts receivable
22,801
 
91,791
 
(114,592)
 
Trade accounts receivable - related party
1,940,093
 
3,005,322
 
(2,813,946)
 
Inventories
922,324
 
361,038
 
(537,331)
 
Prepaid and other current assets
24,547
 
(21,673)
 
(7,019)
 
Income tax receivable
(37,859)
 
0
 
0
 
Deferred tax assets
25,618
 
(25,618)
 
30,789
 
Trade accounts payable
(82,396)
 
(1,000,515)
 
661,612
 
Trade accounts payable - related party
(675,653)
 
(1,596,866)
 
167,471
 
Accrued expenses and others
(467,432)
 
674,449
 
178,554
 
Income taxes payable
(49,495)
 
37,899
 
1,201
Net cash from/(used in) operating activities
1,615,472
 
2,069,385
 
(1,637,985)
 
 
 
 
 
 
 
 
CASH FLOWS FROM INVESTING ACTIVITIES
 
 
 
 
 
Proceeds from sale of property, plant and equipment
30,835
 
5,789
 
0
Purchase of property, plant and equipment
(1,644)
 
(15,070)
 
(18,952)
Net cash from/(used in) investing activities
29,191
 
(9,281)
 
(18,952)
 
 
 
 
 
 
 
 
CASH FLOW S FROM FINANCING ACTIVITIES
 
 
 
 
 
Increase/(Decrease) in bank borrowings
15,697
 
(2,042,864)
 
1,531,085
Net cash from/(used in) financing activities
15,697
 
(2,042,864)
 
1,531,085
 
 
 
 
 
 
 
 
Net increase/(decrease) in cash and cash equivalents
1,660,360
 
17,240
 
(125,852)
 
 
 
 
 
 
 
 
Effect of exchange rate changes
169,337
 
0
 
0
 
 
 
 
 
 
 
 
Cash and cash equivalents brought forward
285,467
 
268,227
 
394,079
 
 
 
 
 
 
 
 
Cash and cash equivalents carried forward
2,115,164
 
285,467
 
268,227
 
 
 
 
 
 
 
 
Supplemental cash flow information
 
 
 
 
 
Cash paid for interest
105,338
 
183,644
 
95,511
Cash paid for income tax
77,492
 
59,697
 
58,847














The annexed notes form an integral part of these financial statements

5

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


1. General Information


The Company was incorporated in year 2000, principally engaged in the
manufacture of colour video monitors. There are two major stockholders,
Wells-Gardner Electronics Corporation and Eastech Electronics (M) Sdn. Bhd.,
each holding 50% of the paid up capital of the Company.


The registered office of the Company is located at 57-2, Persiaran Bayan Indah,
Bayan Bay, Sungai Nibong, 11900 Penang, Malaysia and the principal place of
business of the Company is located at Lot 316 & 317, Jalan PKNK 3/2, Kawasan
Perindustrian Sungai Petani, 08000 Sungai Petani, Kedah, Malaysia.




2. Summary of Significant Accounting Policies


2.1 Basis of Preparation of Financial Statements


The financial statements of the Company are prepared under the historical cost
convention, modified to include other bases of measurement as disclosed in other
sections of the significant accounting policies, and in compliance with the
accounting principles generally accepted in the United States of America.


2.2 Property, Plant and Equipment



Property, plant and equipment are stated at cost less accumulated depreciation
and accumulated impairment losses, if any.
Property, plant and equipment are depreciated on a straight-line method over the
estimated useful lives of the assets using the following annual rates:


Plant and machinery
10-20%
Electrical installation and renovation
10%
Motor vehicles
20%
Office equipment
20%
Furniture and fittings
10%
Computer
10-20%
Factory tools and equipment
20%
Mould
10%


















6

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


2. Significant Accounting Policies (cont’d)


2.3 Impairment of Assets


The carrying amounts of assets, other than deferred tax assets, inventories and
financial assets, are reviewed at each balance sheet date to determine whether
there is any indication that an item of asset may be impaired. If any such
indication exists, the recoverable amount of the asset is estimated. Any excess
of the carrying amount of the asset over its recoverable amount represents an
impairment loss and is recognised as an expense in the income statement.


An impairment loss is reversed if there has been a change in the estimates used
to determine the recoverable amount and it is reversed only to the extent that
the increased carrying amount does not exceed the carrying amount that would
have been determined, net of depreciation or amortisation, had no impairment
loss been recognised. The reversal is recognised in the income statement.


There were no impairment loss recognized in the income statements for the year
ended December 31 2006, 2005 and 2004.


2.4 Inventories
Inventories are valued at the lower of cost (determined on the first-in,
first-out basis) and net realisable value after making due allowance for any
obsolete or slow-moving items. Cost consists of all costs of purchase, costs of
conversion and other costs incurred in bringing the inventories to their present
location and condition.


2.5 Receivables


Receivables are carried at anticipated realisable values. Bad debts are written
off when identified. An estimate is made for doubtful debts based on a review of
all outstanding amounts as at the balance sheet date.


2.6 Payables


Payables are recognised at cost which is the fair value of the consideration to
be paid in the future for goods and services received.


2.7 Loans and Borrowings


All loans and borrowings are initially recognised at cost which is the fair
value of the proceeds received. The loans and borrowings are subsequently stated
at amortised cost using the effective yield method. The effective interest rate
is the historical rate for a fixed rate instrument and the current market rate
for a floating rate instrument.


All borrowing costs are recognised as an expense in the period in which they are
incurred.



7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U

Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


2. Significant Accounting Policies (cont’d)


2.8 Provisions


A provision is recognised when it is probable that an outflow of resources
embodying economic benefits will be required to settle a present obligation
(legal or constructive) as a result of a past event and a reliable estimate can
be made of the amount.


2.9 Foreign Currency Transactions and Translation


Transactions in foreign currencies are converted into the functional currency at
the rates of exchange ruling at the transaction dates. Monetary assets and
liabilities denominated in foreign currencies at the balance sheet date are
translated into the functional currency at the rates of exchange ruling at that
date. Non-monetary assets and liabilities which are stated at cost denominated
in foreign currencies are translated into the functional currency at the rates
of exchange ruling at the transaction dates. Exchange gains and losses arising
on foreign currency transactions and translation are recognised in the income
statement.


2.10 Share Capital


The Company has only one class of share capital, i.e. ordinary shares of RM1.00
(equivalent to USD0.2632) each, which is classified as equity. External costs
directly attributable to the issue of new shares are written-off to the share
premium account or, where there is no such account, charged to the income
statement.


2.11 Income Recognition


Income from the sale of goods is recognised upon delivery of goods and
customer’s acceptance. Interest income is recognised on an accrual basis.


2.12 Income Taxes


Income taxes for the year comprise current tax and deferred tax.


Current tax represents the expected amount of income taxes payable in respect of
the taxable profit for the year and is measured using the tax rates that have
been enacted or substantially enacted by the balance sheet date.


Deferred tax is provided for under the balance sheet liability method in respect
of all temporary differences between the carrying amount of an asset or
liability in the balance sheet and its tax base except for those temporary
differences associated with goodwill, negative goodwill or the initial
recognition of an asset or liability in a transaction which is not a business
combination and affects neither accounting nor taxable results at the time of
the transaction.

8

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


2. Significant Accounting Policies (cont’d)


2.12 Income Taxes (cont’d)


A deferred tax liability is recognised for all taxable temporary differences
whereas a deferred tax asset is recognised for all deductible temporary
differences, unused tax losses and unused tax credits to the extent that it is
probable that future taxable profit will be available against which the
deductible temporary differences, unused tax losses and unused tax credits can
be utilised. Deferred tax assets and liabilities are measured at the tax rates
that are expected to apply to the period when the asset is realised or the
liability is settled, based on the tax rates that have been enacted or
substantially enacted by the balance sheet date.


2.13 Research and Development Expenditure


Research and development expenditure is recognised as an expense in the period
in which the expenditure is incurred unless the development expenditure meets
the asset recognition criteria in which case the expenditure will be
capitalised.


2.14 Employee Benefits


Short-term Employee Benefits


Short-term employee benefits such as wages, salaries, bonuses and social
security contributions are recognised as an expense in the period in which the
associated services are rendered by the employees.


Defined Contribution Plans


As required by law, employers in Malaysia make contributions to the state
pension scheme, Employees Provident Fund (“EPF”). Such contributions are
recognised as an expense in the period in which the associated services are
rendered by the employees.


2.15 Cash and Cash Equivalents


Cash and cash equivalents comprise cash in hand, bank balances, demand deposits,
deposits pledged with financial institutions, bank overdrafts and short-term,
highly liquid investments that are readily convertible to known amounts of cash
and which are subject to an insignificant risk of changes in value.













9

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U



Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


2. Significant Accounting Policies (cont’d)


2.16 Financial Instruments


Recognised and Unrecognised


The accounting policies for recognised financial instruments are disclosed in
the individual policies associated with each item. The Company does not have any
unrecognised financial instruments.


Fair Values


The carrying amounts of financial assets and liabilities with short maturity
periods are assumed to approximate their fair values due to the short term
nature of the instruments. The fair value of related party accounts receivable
and payable are not practical to estimate based upon the related party nature of
the underlying transactions.


2.17 Estimates


The preparation of financial statements in conformity with accounting principles
generally accepted in the United States of America requires management to make
estimates and assumptions that affect the reported amounts of assets and
liabilities and disclosures of contingent assets and liabilities at the date of
the financial statements and reported amounts of revenues and expenses during
the reporting period. Actual results could differ from those estimates.


 
3. Financial Risk Management


The activities of the Company expose it to certain financial risks, including
currency risk, interest rate risk, credit risk, liquidity risk and cash flow
risk. The overall financial risk management objective of the Company is to
maximise shareholders’ value by minimising the potential adverse impacts of
these risks on its financial position, performance and cash flows.


The Board of Directors explicitly assumes the responsibilities of financial risk
management which is carried out mainly through risk reviews and internal control
systems.


Currency Risk


The Company’s exposure to currency risk arises mainly from normal trading
transactions denominated in foreign currencies.


The Company does not use any derivative financial instruments to manage its
exposure to currency risk as the directors are of the opinion that the net
exposure is not significant.



10

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U





Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


3. Financial Risk Management (cont’d)


Interest Rate Risk


The Company’s exposure to interest rate risk arises mainly from borrowings.


The Company manages its exposure to interest rate risk by seeking to obtain the
most favourable interest rates available without increasing its other financial
risk exposures.


Credit Risk


The Company’s exposure to credit risk arises mainly from receivables. The
maximum credit risk exposure is best represented by the total carrying amount of
these financial assets in the balance sheet.


The Company manages its exposure to credit risk by assessing counter parties’
financial standings on an ongoing basis, setting and monitoring counter parties’
limits and credit terms. The Company does not have any major concentration of
credit risk other than the significant amount owing by a related party as
disclosed in the financial statements.


Liquidity and Cash Flow Risks


The Company’s exposure to liquidity and cash flow risks arises mainly from
general funding and business activities.


The Company practises prudent liquidity risk management by maintaining
sufficient cash and the availability of funding through certain committed credit
facilities.




4. Property and Equipment


Property and equipment consist of the following as of December 31, 2006 and 2005
:-


 
2006
 
2005
 
USD
 
USD
       
Plant and machinery, factory tools and equipment
572,565
 
570,837
Electrical installation and renovation
15,013
 
13,952
Motor vehicles
14,974
 
13,916
Office equipment, furniture and fittings and computers
34,553
 
44,776
       
Total
637,105
 
643,481
Less : Accumulated depreciation
(452,185)
 
(381,058)
       
Property and equipment, net
184,920
 
262,423




11

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U





Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


5. Inventories
 
Inventories consist of the following as of December 31, 2006 and 2005:



 
2006
 
2005
 
USD
 
USD
       
Raw materials
586,548
 
        1,417,906
Work-in-progress
163,548
 
157,848
Finished goods
22,661
 
124,734
Goods-in-transit
1,133
 
0
       
Total
773,890
 
1,700,488
Inventory obsolescence reserve
(46,148)
 
(50,422)
         
727,742
 
1,650,066





6. Prepaid and Other Current Assets
 
Prepaid and other current assets consists of the following as of December 31,
2006 and 2005:



 
2006
 
2005
 
USD
 
USD
       
Sundry deposits
953
 
361
Advance to suppliers
974
 
34,624
Prepaid expenses
15,481
 
7,629
Other
1,057
 
398
       
Total
18,465
 
43,012



7. Accrued Expenses and Other
 
Accrued expenses and other consists of the following as of December 31, 2006 and
2005:



 
2006
 
2005
 
USD
 
USD
       
Accrued expenses
47,981
 
4,762
Employee payables
0
 
73,824
Other payables
52,346
 
139,466
Provisions
88,377
 
74,563
       
Total
188,704
 
292,615




12

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U





Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


8. Bank Borrowings - Secured



 
2006
 
2005
 
USD
 
USD
       
Banker acceptance I
434,376
 
239,683
Banker acceptance II
0
 
352,381
Banker acceptance III
0
 
401,852
Banker acceptance IV
81,269
 
47,355
Export credit refinancing I
379,442
 
160,317
Export credit refinancing II
482,515
 
160,317
 
1,377,602
 
1,361,905



The details of bank borrowings are as follows:


Facility
Bank
Maturity
Interest
       
Banker acceptance I
Affin Bank Berhad
January - April 2007
3.75% - 3.80%
       
Banker acceptance IV
Malayan Banking Berhad
January 2007
3.47%
       
Export Credit Refinancing I
Malayan Banking Berhad
January - April 2007
4.25%
       
Export Credit Refinancing II
Southern Bank Berhad
February - March 2007
4.25%



Banker acceptance I is secured by one of the fixed deposits of the Company and
guaranteed by Eastern Asia Technology Limited, which is the holding corporation
of a substantial shareholder of the Company. All other bank borrowing are
secured by the fixed deposits of the Company. The bank borrowings have been
settled when payments are due.




9. Tax Expense



 
2006
 
2005
 
2004
 
USD
 
USD
 
USD
Tax based on results for the year:
         
Malaysian income tax
1,379
 
97,596
 
60,281
Deferred tax
0
 
(25,367)
 
30,789
 
1,379
 
72,229
 
91,070
Tax (over)/underprovided in prior year:-
         
Malaysian income tax
(12,132)
 
0
 
(233)
Deferred tax
26,634
 
(251)
 
0
 
15,881
 
71,978
 
90,837








13

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U







Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


9. Tax Expense (cont’d)
 
The numerical reconciliation between the applicable tax rate, which is the
statutory income tax rate, and the average effective tax rate is as follows:



 
2006
 
2005
 
2004
 
%
 
%
 
%
             Applicable tax rate
(28.00)
 
28.00
 
28.00
 Non-deductible expenses
8.77
 
1.75
 
0.46
 Tax exempt income from pioneer status
0.00
 
(15.88)
 
(17.18)
 Unrecognised in deferred tax assets
21.57
 
0.00
 
0.00
 Average effective tax rate
2.34
 
13.87
 
11.28



As at 31 December 2006, the Company has sufficient tax credits and tax exempt
accounts to frank its retained profits in full if paid out as dividends.




10. Deferred Tax Assets



 
2006
 
2005
 
USD
 
USD
       
Balance at 1 January
25,618
 
0
Deferred tax relating to origination and reversal of temporary differences
0
 
25,367
Deferred tax - prior year
(25,618)
 
251
Balance at 31 December
0
 
25,618
 
The deferred tax assets are in respect of the deductible/(taxable) temporary
differences at December 31, 2006 and 2005 as follows:
 
2006
 
2005
 
USD
 
USD
       
Basis difference in property and equipment
0
 
(35,710)
Inventory obsolescence reserve
0
 
14,193
Accrued expenses and other
0
 
47,135
 
0
 
25,618














14

--------------------------------------------------------------------------------

TABLE OF CONTENTS
WELLS EASTERN ASIA DISPLAYS (M) SDN. BHD.
(Incorporated in Malaysia)
Company No: 501396-U









Notes To The Financial Statements
For The Financial Year Ended December 31, 2006


11. Significant Transactions With Related Parties
 
The following represent related party transactions for each of the financial
years ended December 31 :-



 
2006
USD
 
2005
USD
 
2004
USD
Sale of goods to Wells-Gardner Electronics Corporation *
6,278,848
 
16,549,707
 
19,319,539
Purchase of goods from Wells-Gardner Electronics Corporation *
765,240
 
4,481,625
 
4,365,523
Management fee charged by Eastech Electronics (M) Sdn. Bhd. **
63,468
 
132,740
 
149,114
Purchase of goods from Eastech Electronics (M) Sdn. Bhd. **
419,572
 
4,041,554
 
5,042,581
Rental of premises charged by Eastech Electronics (M) Sdn. Bhd. **
53,337
 
51,340
 
51,340



* A substantial shareholder which holds 50% of the equity interest in the
Company.
** A substantial shareholder which holds 50% of the equity interest in the
Company.




12. Significant Development
 
The shareholders of the Company are in the midst of discussions on the future
plan and direction of the Company. A possible outcome of the final decision is
to transfer the operations of the Company to Eastech Electronics (M) Sdn. Bhd.,
a substantial shareholder. The shareholders expect the ultimate outcome of the
plan to be determined by the second half of 2007 or early 2008. The associated
costs for the possible transfer of operations cannot be presently determined and
are not expected to have a material effect on the Company’s financial position
and operations.

15

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
 
 